

116 HR 885 IH: Private Student Loan Bankruptcy Fairness Act of 2019
U.S. House of Representatives
2019-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 885IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2019Mr. Cohen (for himself, Mr. Courtney, Mr. Danny K. Davis of Illinois, Mr. Johnson of Georgia, Mr. McNerney, Ms. Moore, Ms. Norton, Mr. Swalwell of California, Ms. Titus, Mr. Welch, and Mr. Yarmuth) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 11 of the United States Code to modify the dischargeability of debts for certain
			 educational payments and loans.
	
 1.Short titleThis Act may be cited as the Private Student Loan Bankruptcy Fairness Act of 2019. 2.Exceptions to dischargeSection 523(a)(8) of title 11, United States Code, is amended—
 (1)by striking subparagraph (B); and (2)in subparagraph (A)—
 (A)in clause (i)— (i)by striking (i); and
 (ii)by inserting any program for which substantially all of the funds are provided by a after unit or; and (B)in clause (ii)—
 (i)by striking (ii) and inserting (B); and (ii)by striking or at the end.
					3.Effective date; application of amendments
 (a)Effective dateExcept as provided in subsection (b), this Act and the amendments made by this Act shall take effect on the date of the enactment of this Act.
 (b)Application of amendmentsThe amendments made by this Act shall apply only with respect to cases commenced under title 11 of the United States Code on or after the date of the enactment of this Act.
			